Citation Nr: 1216345	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a duodenal ulcer.

2.  Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from January 1968 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a duodenal ulcer.  The RO failed to address the issue of whether new and material evidence had been submitted to reopen the claim for service connection for a duodenal ulcer.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim for service connection for a duodenal ulcer.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an April 2010 decision, the Board determined that new and material evidence had not been submitted to reopen the claim for service connection for a duodenal ulcer.

In a September 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2010 decision, and remanded the claim for readjudication consistent with the Court's memorandum decision.

In March 2012, the Veteran's representative submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The issues have been characterized as indicated on the title page to comport with the Board's decision to reopen.

The issue of entitlement to service connection for a duodenal ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  In a January 1982 rating decision, the RO denied service connection for a duodenal ulcer.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the January 1982 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for a duodenal ulcer and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a duodenal ulcer have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board is reopening the claim for service connection for a duodenal ulcer.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

The RO denied service connection for a duodenal ulcer in January 1982, finding that a duodenal ulcer pre-existed service but was not aggravated during service.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In June 2007, the Veteran filed a request to reopen the claim for service connection for a duodenal ulcer.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the January 1982 rating decision includes an April 2008 statement from the Veteran's uncle, who asserted that the Veteran did not have any illnesses before he went into military service and that the ulcers surfaced after the Veteran was inducted into the service.  In his September 2009 notice of disagreement, the Veteran asserted that he had never had stomach problems prior to active duty and that he had not had stomach discomfort until the incident on active duty requiring treatment for a stomach ulcer.  In a March 2012 statement, a private physician opined that there was no documentation that the Veteran's peptic ulcer disease existed prior to his symptoms in February 1968, and therefore it is more likely than not that the Veteran's peptic ulcer disease first manifested itself while in service.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim: that a duodenal ulcer did not pre-exist service and first manifested while he was in service.   Reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a duodenal ulcer is granted.


REMAND

At his September 1967 pre-induction examination, no abnormalities were noted with regard to the Veteran's abdomen, and he did not report any relevant symptomatology on a September 1967 report of medical history.  Service treatment records document that the Veteran first complained of epigastric pain in February 1968.  He was diagnosed with a duodenal ulcer in March 1968.  On his March 1968 separation examination, his duodenal ulcer was noted to have existed prior to service.  The Veteran was discharged due to his duodenal ulcer based on Medical Board proceedings in April 1968.

The Veteran contends that, since his service, he has continued to suffer from the same ulcer condition which started in service.

In an April 2008 statement, the Veteran's uncle asserted that the Veteran did not have any illnesses before he went into military service and that the ulcers surfaced after the Veteran was inducted into the service.

In his September 2009 notice of disagreement, the Veteran asserted that he had never had stomach problems prior to active duty and that he had not had stomach discomfort until the incident on active duty requiring treatment for a stomach ulcer.

In a March 2012 statement, a private physician opined that there was no documentation that the Veteran's peptic ulcer disease existed prior to his symptoms in February 1968, and therefore it is more likely than not that the Veteran's peptic ulcer disease first manifested itself while in service.  This opinion was based upon a review of the claims file, but the private physician did not examine the Veteran.  The private physician did not address or discuss the fact that the most recent treatment records in the claims file are dated in August 2007 (more than four and a half years ago); without examining the Veteran, the private physician did not have a current disability picture upon which to base an opinion.

Any updated private treatment records are to be requested.

The Veteran is to be scheduled for a duodenum examination to obtain an opinion regarding the relationship between the Veteran's current duodenal ulcer disability and his military service.

Accordingly, the case is REMANDED for the following:

1.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for each private facility from which he has sought treatment for the claimed disability.  Upon receipt of such, take appropriate action to contact the identified provider(s) and obtain all available records related to treatment of the Veteran.  Any negative response should be noted in the record and communicated to the Veteran and the Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA duodenum examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to indicate whether any current duodenal ulcer disability existed prior to service.  The examiner is advised that, as no pre-existing condition was noted at entry, the Veteran is presumed to have been sound at entry.

In order to find that he was not sound at entry, the evidence must demonstrate:

(1) clearly and undebatably, that the condition pre-existed service; and that

(2) clearly and undebatably, the condition was not aggravated by service.

If the examiner finds that a duodenal ulcer disability did not clearly and undebatably exist prior to service; or if it clearly and undebatably did exist prior to service, but the evidence does not show clearly and undebatably that it was not aggravated by service, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current duodenal ulcer disability was incurred or aggravated during the Veteran's service, taking into account the relevant complaints and findings documented in the service treatment records.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


